DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,017,452), Shih (8,820,714) and Yoshida (5,657,964).
In reference to claim 1, Lin teaches a scissor jack ratchet converter apparatus comprising an adaptor body, 61, the adaptor body having an adaptor top side, an adaptor bottom side, an adaptor front side, an adaptor back side, an adaptor left side, and an adaptor right side, (see marked fig), the adaptor back side having a crank channel, 62, extending towards the adaptor front side, the crank channel being configured to receive a crank head of a scissor jack, (col. 3, lines 10-17), a socket 
In reference to claim 3, further comprising the adaptor body being rectangular prismatic and the socket receptacle being cylindrical, (see marked figure).
In reference to claim 4, further comprising the socket receptacle having a diameter substantially conforming to a height of the adaptor body and less than a width of the adaptor body, (see marked figure).
In reference to claim 5, further comprising the edges of the adaptor body being rounded, (see marked figure).
In reference to claim 6, further comprising the socket front side of the socket receptacle having a chamfered edge, (see marked figure).

Lin teaches all the limitaitons of the claims except for a mounting aperture extending through the adaptor top side, the crank channel, and the adaptor bottom side, a mounting bolt, the mounting bolt being slidably engageable through the mounting aperture and configured to pass through a head aperture of the crank head, a nut coupled to the mounting bolt, the nut being selectively engageable with the mounting bolt to secure the mounting bolt to the adaptor body and the nut being a wingnut.
Shih teaches an adaptor, 70, with a connecting extension which has first connection extension, 72, and second connection extension, 73, which have first and 
Yoshida teaches joining two parts that are to be attached together by passing a bolt, 27, through common orifices, and then tightening that bolt with a wingnut, (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  provide the adaptor of Lin with a mounting aperture extending through the adaptor top side, the crank channel, and the adaptor bottom side, and to then pass a bolt through the mounting apertures and the aperture in crank, 67, (fig. 5), in order to provide an alternate and more secure means for securing the adaptor to the crank of the jack,  and it would have also been obvious to utilize the bolt with the wingnut, as taught by Yoshida, as an alternate bolt means, and since it is well known to provide a bolt with a wingnut as a bolt means for securing objects together. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (2006/0097235), Koyunca (2018/0029204) and Hamade et al. (5,876,526) were cited to show other examples of jack adaptors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 18, 2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723